DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of the species: empagliflozin is the SGLT2 inhibitor; linagliptin as the DPP-IV inhibitor; and metformin as the third antidiabetic agent in the reply filed on 9/6/22 is acknowledged. Pursuant to the rejections below, this species requirement is maintained and the search and examination will be expanded beyond the scope elected once the rejections below are overcome.

Information Disclosure Statement
It is noted that applicants provided various NPL and foreign patents in their response filed 9/6/22, however the examiner was unable to locate the required IDS form and thus there is no form for the examiner to sign to signify the documents provided were reviewed.

Claim Rejections - 35 USC § 112 – 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 and 10-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating, slowing, or delaying the various disorders does not reasonably provide enablement for prevention of the same. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Undue experimentation is a conclusion reached by weighing the noted factual considerations set forth below as seen in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). A conclusion of lack of enablement means that, based on the evidence regarding a fair evaluation of an appropriate combination of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
These factors include:

(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on
the content of the disclosure. 

The breadth of the claims/Nature of the Invention:

The claims are drawn to methods of treating, slowing, delaying, or preventing various diseases such as type 2 diabetes, complications in diabetes, an increase in body weight/fat, etc. In the absence of an explicit definition in Applicant's specification, "Prevention" as recited in the instant claims, is interpreted to mean the complete and total blocking of all symptoms of a disorder for an indefinite period of time. Any therapy which merely reduces the number or severity of symptoms, or which is effective for a period shorter than the subject's remaining lifespan, is considered to be ineffective at preventing a disorder.

The state of the prior art:
The sodium-dependent glucose cotransporter SGLT2 has been characterized in the prior art and inhibitors have been developed against SGLT2. For example, Adachi et al. (Reference included with PTO-892 - Adachi et al., Metabolism, vol. 49, no. 8, 2000, 990-995.) discloses that administering the SGLT2 inhibitor T-1095 lowers blood glucose and improves symptoms of hyperglycemia in diabetic rats. Prevention of any disorder in the sense being used herein is not a recognized clinical outcome in the art.

The level of predictability in the art:
Regarding prevention, prevention of a disease is not the same as treatment of said disease. In order to prevent a disease, as opposed to merely delaying or reducing its symptoms, a dosing must either render the subject completely resistant to said disease after a single treatment or a limited number of treatments, or else, when continued indefinitely, continue to completely suppress the occurrence of said disease. In order to practice a preventative method, one of skill in the art must know the answer to several questions in addition to the effectiveness of the therapy in short-term relief of symptoms, including: 1) What is the duration of a single course of therapy? How often must the therapy be administered to completely suppress the disease? 2) Does the subject develop tolerance to the therapy over time? Does the disease eventually progress to a point where the therapy is unable to completely suppress all symptoms? For example, will a metastatic cancer eventually adapt to overcome treatments directed to preventing it from metastasizing into the bone? Or will a case of osteoporosis or rheumatoid arthritis ultimately progress to a point where symptoms develop regardless of which therapy is administered. 3) What are the long-term effects of the therapy? Does it cause progressive damage to the kidneys, liver, or other organs? Does the active agent accumulate in the subject's tissues? Is the minimum dose necessary to completely prevent the disease safe for long-term administration? Are there any steps that can be taken to reduce side effects? Additionally, because various physiological systems are interdependent and affect one another, any hypothetical preventative treatment would have to be broad-based and treat all of the various causes of a disorder. For example, because osteoporosis is, in the majority of cases, caused at least in part by a reduction in estrogen levels, a true preventative treatment for osteoporosis must be capable of preventing or reversing menopause in a subject. For this reason, many therapies which are suitable for short-term relief of symptoms are not suitable for lifelong prevention of disease. For example, antibiotics, chemotherapeutics, and antiviral drugs are not normally administered to healthy subjects in order to prevent the development of infection or cancer. Furthermore, a tissue can degenerate for a variety of reasons, including but not limited to, exposure to toxins, chronic viral infection, autoimmune attack, and deposition of amyloid protein. To be fully successful, a preventative method would have to guard against all of these possible insults.

The amount of direction provided by the inventor:
Applicant's specification discloses assays by which the SGLT2 inhibitory activity of various compounds can be determined. However, no guidance is given for determining which diseases can and cannot be prevented by the claimed method. No guidance is given in the specification suggesting any reason to believe that administration of an SGLT inhibitor can completely prevent all metabolic conditions.

The existence of working examples:
No working examples are given for the prevention of any disease. Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as the treatment of broad categories of disease with a single agent. See MPEP 2164.

The quantity of experimentation needed to make or use the invention based on the content of the disclosure:
As mentioned above, the short-term usefulness of a therapy for relief of symptoms is no guarantee of its long-term usefulness for prevention of disease. Because no guidance is given for the use of the claimed therapeutic method for the long-term prevention of disease, one skilled in the art wishing to practice the invention would be unable to do so without first gathering information as to the long-term effectiveness of the therapy. In particular, one skilled in the art, in order to practice the invention for prevention of disease, would need to know whether the preventative effect remains potent over the long term. In order to answer these questions in the absence of any existing data, one skilled in the art, in order to practice the invention, would undertake long-term animal tests, preferably over a period of years, preferably involving a relatively long-lived experimental animal such as dogs or monkeys, or a human clinical trial. Animal experiments include, along with induction of the disease state, administration of the potential pharmaceutical compound and collection and analysis of data, additional burdens associated with compliance with animal welfare regulations, care, feeding, and other maintenance of the animals, dissection of dead animals to collect data, and disposal of dead animals after the protocol is finished. Administering the claimed compounds for a period of years to a suitable subject population is an undue amount of experimentation needed in order to practice the full range of the claimed invention. As prevention in the full sense is an extremely high bar for any clinical outcome, there is no reason to believe that the therapy would be successful, and any actual success would be a surprising and unpredictable result.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2005/0209166 (Eckhardt et al.) in view of Thomas et al. (The Journal of Pharmacology and Experimental Therapeutics, 2008, 325, 175-182).
The claims of the instant application are drawn to pharmaceutical compositions comprising the SGLT2 inhibitor empagliflozin; the DPPIV inhibitor linagliptin; and metformin. The claims are also drawn to various methods of treatment with the same for treating diabetes and related diseases.

Eckhardt et al. disclose glucopyranosyl-substituted benzene derivatives such empagliflozin (paragraph 0176- 0191; paragraph 0402, 0405). Eckhardt et al. disclose that the compounds, including the physiologically acceptable salts thereof, in particular are suitable for the treatment of diabetes, particularly type 1 and type 2 diabetes mellitus, and/or diabetic complications (paragraph 0251), and the dosage required to achieve the corresponding activity for treatment usually depends on the compound which is to be administered, the patient, the nature and gravity of the illness or condition (paragraph 0252), and may be from 1 to 100 mg, preferably 1 to 30 mg, by intravenous route, and 1 to 1000 mg, preferably 1 to 100 mg, by oral route, in each case administered 1 to 4 times a day (paragraph 0252). The compounds can also be used in conjunction with other active therapeutic agents, for example, antidiabetic agents such as metformin, sulphonylureas (e.g. glibenclamide, tolbutamide, glimepiride), nateglinide, repaglinide, thiazolidinediones (e.g. rosiglitazone, pioglitazone), PPAR-gamma-agonists (e.g. GI 262570) and antagonists, PPAR- gamma/alpha modulators (e.g. KRP 297), alpha-glucosidase inhibitors (e.g. acarbose, voglibose), DPPIV inhibitors (e.g. LAF237, MK-431), alpha2- antagonists, insulin and insulin analogues, GLP-1 and GLP-1 analogues (e.g. exendin- 4) or amylin (paragraph 0253). One of ordinary skill in the art would recognize that LAF237 is indeed vildagliptin, and MK-431 is indeed sitagliptin. Eckhardt et al. expressly disclose that other active therapeutic agents used in the combination with SGLT inhibitors can potentiate the therapeutic effect of an SGLT antagonist and allow the dosage of an SGLT antagonist to be reduced (paragraph 0253).
Eckhardt et al. do not expressly teach that the DPPIV inhibitor is linagliptin nor expressly exemplify the claimed combination of active agents.

Thomas et al. teach that BI 1356 (i.e. linagliptin, as evidenced by CAS registry (page 1)) is a competitive, selective, potent, and long-acting DPPIV inhibitor with long- lasting effects on glucose tolerance through control of GLP-1 and insulin (abstract; page 182, left column, paragraph 2). Linagliptin is more potent than other DPPIV inhibitors such as sitagliptin, saxagliptin, alogliptin, and vildagliptin, and is therefore expected to be effective at low therapeutic doses (abstract; page 182, left column, paragraph 2). Because of its long duration of action, linagliptin has the potential to be the first truly once-a-day DPPIV inhibitor for the treatment of type 2 diabetes, providing full 24-hour DPPIV inhibition coverage and a rise in basal GLP-1 levels (abstract; page 182, left column, paragraph 2).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the composition taught by Eckhardt et al. with linagliptin taught by Thomas et al. into one composition for treatment of type 2 diabetes. One having ordinary skill in the art at the time the invention was made would have been motivated to combine the composition taught by Eckhardt et al. with linagliptin taught by Thomas et al. into one composition for treatment of type 2 diabetes because they are each individually taught to be
useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). In addition, since Eckhardt et al. expressly teach that other active substances such as metformin in the combination potentiate the therapeutic effect of an SGLT inhibitor and can reduce the dosage of an SGLT inhibitor, one of ordinary skill in the art would have reasonably predicted that the combination of SGLT inhibitor such as empagliflozin, a DPPIV inhibitor such as linagliptin and a third antidiabetic agent such as metformin would provide greater therapeutic result than that possible from each of these medicaments alone or the combined additive effects produced by each individual medicament. Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of Eckhardt et al. and Thomas et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application
claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,406,172. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter. Both applications are drawn to compositions comprising empagliflozin, linagliptin, and metformin and correlative methods of treating the same diseases. 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,610,489 in view of the combination of US 2005/0209166 (Eckhardt et al.) and Thomas et al. (The Journal of Pharmacology and Experimental Therapeutics, 2008, 325, 175-182) as cited above.
Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions and methods of using the same herein would be prima facia obvious in view of the compositions and method of use in ‘489. ‘489 is drawn to tablets comprising empagliflozin and metformin in the same amounts claimed herein and correlative methods of using the same. What is not claimed is to add linagliptin in the claims of ‘489. 
 Eckhardt et al. disclose glucopyranosyl-substituted benzene derivatives such empagliflozin (paragraph 0176- 0191; paragraph 0402, 0405). Eckhardt et al. disclose that the compounds, including the physiologically acceptable salts thereof, in particular are suitable for the treatment of diabetes, particularly type 1 and type 2 diabetes mellitus, and/or diabetic complications (paragraph 0251), and the dosage required to achieve the corresponding activity for treatment usually depends on the compound which is to be administered, the patient, the nature and gravity of the illness or condition (paragraph 0252), and may be from 1 to 100 mg, preferably 1 to 30 mg, by intravenous route, and 1 to 1000 mg, preferably 1 to 100 mg, by oral route, in each case administered 1 to 4 times a day (paragraph 0252). The compounds are taught to also be used in conjunction with other active therapeutic agents, for example, antidiabetic agents such as metformin, sulphonylureas (e.g. glibenclamide, tolbutamide, glimepiride), nateglinide, repaglinide, thiazolidinediones (e.g. rosiglitazone, pioglitazone), PPAR-gamma-agonists (e.g. GI 262570) and antagonists, PPAR- gamma/alpha modulators (e.g. KRP 297), alpha-glucosidase inhibitors (e.g. acarbose, voglibose), DPPIV inhibitors (e.g. LAF237, MK-431), alpha2- antagonists, insulin and insulin analogues, GLP-1 and GLP-1 analogues (e.g. exendin- 4) or amylin (paragraph 0253). One of ordinary skill in the art would recognize that LAF237 is indeed vildagliptin, and MK-431 is indeed sitagliptin. Eckhardt et al. expressly disclose that other active therapeutic agents used in the combination with SGLT inhibitors can potentiate the therapeutic effect of an SGLT antagonist and allow the dosage of an SGLT antagonist to be reduced (paragraph 0253).
Eckhardt et al. do not expressly teach that the DPPIV inhibitor is linagliptin.
Thomas et al. teach that BI 1356 (i.e. linagliptin, as evidenced by CAS registry (page 1)) is a competitive, selective, potent, and long-acting DPPIV inhibitor with long- lasting effects on glucose tolerance through control of GLP-1 and insulin (abstract; page 182, left column, paragraph 2). Linagliptin is more potent than other DPPIV inhibitors such as sitagliptin, saxagliptin, alogliptin, and vildagliptin, and is therefore expected to be effective at low therapeutic doses (abstract; page 182, left column, paragraph 2). Because of its long duration of action, linagliptin has the potential to be the first truly once-a-day DPPIV inhibitor for the treatment of type 2 diabetes, providing full 24-hour DPPIV inhibition coverage and a rise in basal GLP-1 levels (abstract; page 182, left column, paragraph 2).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add linagliptin taught by Thomas et al. into the composition of ‘489 for treatment of type 2 diabetes in view of Eckhardt. One having ordinary skill in the art at the time the invention was made would have been motivated to add linagliptin taught by Thomas et al. into the composition for treatment of type 2 diabetes herein because Eckhardt et al. suggests the same and they are each individually taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). In addition, since Eckhardt et al. expressly teach that other active substances such as metformin in the combination potentiate the therapeutic effect of an SGLT inhibitor and can reduce the dosage of an SGLT inhibitor, one of ordinary skill in the art would have reasonably predicted that the combination of SGLT inhibitor such as empagliflozin, a DPPIV inhibitor such as linagliptin and a third antidiabetic agent such as metformin would provide greater therapeutic result than that possible from each of these medicaments alone or the combined additive effects produced by each individual medicament. 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,596,120 in view of the combination of US 2005/0209166 (Eckhardt et al.) and Thomas et al. (The Journal of Pharmacology and Experimental Therapeutics, 2008, 325, 175-182) as cited above.
Although the claims at issue are not identical, they are not patentably distinct from each other because the compositions and methods of using the same herein would be prima facia obvious in view of the compositions and method of use in ‘120. ‘120 is drawn to tablets comprising empagliflozin and metformin in the same amounts claimed herein and correlative methods of using the same. What is not claimed is to add linagliptin in the claims of ‘120. 
 Eckhardt et al. disclose glucopyranosyl-substituted benzene derivatives such empagliflozin (paragraph 0176- 0191; paragraph 0402, 0405). Eckhardt et al. disclose that the compounds, including the physiologically acceptable salts thereof, in particular are suitable for the treatment of diabetes, particularly type 1 and type 2 diabetes mellitus, and/or diabetic complications (paragraph 0251), and the dosage required to achieve the corresponding activity for treatment usually depends on the compound which is to be administered, the patient, the nature and gravity of the illness or condition (paragraph 0252), and may be from 1 to 100 mg, preferably 1 to 30 mg, by intravenous route, and 1 to 1000 mg, preferably 1 to 100 mg, by oral route, in each case administered 1 to 4 times a day (paragraph 0252). The compounds are taught to also be used in conjunction with other active therapeutic agents, for example, antidiabetic agents such as metformin, sulphonylureas (e.g. glibenclamide, tolbutamide, glimepiride), nateglinide, repaglinide, thiazolidinediones (e.g. rosiglitazone, pioglitazone), PPAR-gamma-agonists (e.g. GI 262570) and antagonists, PPAR- gamma/alpha modulators (e.g. KRP 297), alpha-glucosidase inhibitors (e.g. acarbose, voglibose), DPPIV inhibitors (e.g. LAF237, MK-431), alpha2- antagonists, insulin and insulin analogues, GLP-1 and GLP-1 analogues (e.g. exendin- 4) or amylin (paragraph 0253). One of ordinary skill in the art would recognize that LAF237 is indeed vildagliptin, and MK-431 is indeed sitagliptin. Eckhardt et al. expressly disclose that other active therapeutic agents used in the combination with SGLT inhibitors can potentiate the therapeutic effect of an SGLT antagonist and allow the dosage of an SGLT antagonist to be reduced (paragraph 0253).
Eckhardt et al. do not expressly teach that the DPPIV inhibitor is linagliptin.
Thomas et al. teach that BI 1356 (i.e. linagliptin, as evidenced by CAS registry (page 1)) is a competitive, selective, potent, and long-acting DPPIV inhibitor with long- lasting effects on glucose tolerance through control of GLP-1 and insulin (abstract; page 182, left column, paragraph 2). Linagliptin is more potent than other DPPIV inhibitors such as sitagliptin, saxagliptin, alogliptin, and vildagliptin, and is therefore expected to be effective at low therapeutic doses (abstract; page 182, left column, paragraph 2). Because of its long duration of action, linagliptin has the potential to be the first truly once-a-day DPPIV inhibitor for the treatment of type 2 diabetes, providing full 24-hour DPPIV inhibition coverage and a rise in basal GLP-1 levels (abstract; page 182, left column, paragraph 2).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add linagliptin taught by Thomas et al. into the composition of ‘120 for treatment of type 2 diabetes in view of Eckhardt. One having ordinary skill in the art at the time the invention was made would have been motivated to add linagliptin taught by Thomas et al. into the composition for treatment of type 2 diabetes herein because Eckhardt et al. suggests the same and they are each individually taught to be useful for the same purpose. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). In addition, since Eckhardt et al. expressly teach that other active substances such as metformin in the combination potentiate the therapeutic effect of an SGLT inhibitor and can reduce the dosage of an SGLT inhibitor, one of ordinary skill in the art would have reasonably predicted that the combination of SGLT inhibitor such as empagliflozin, a DPPIV inhibitor such as linagliptin and a third antidiabetic agent such as metformin would provide greater therapeutic result than that possible from each of these medicaments alone or the combined additive effects produced by each individual medicament. 

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,155,705 in view of 2005/0209166 (Eckhardt et al.) as cited above.
The claims of the present application are drawn to compositions comprising empagliflozin, metformin, and linagliptin and methods of treating diabetic conditions with the same.
‘705 is drawn to compositions comprising the DPPIV inhibitor linagliptin and metformin. The pharmaceutical compositions are used for treating diabetic conditions. What is not taught is to add empagliflozin to their compositions.
Eckhardt et al. disclose glucopyranosyl-substituted benzene derivatives such empagliflozin (paragraph 0176- 0191; paragraph 0402, 0405). Eckhardt et al. disclose that the compounds, including the physiologically acceptable salts thereof, in particular are suitable for the treatment of diabetes, particularly type 1 and type 2 diabetes mellitus, and/or diabetic complications (paragraph 0251), and the dosage required to achieve the corresponding activity for treatment usually depends on the compound which is to be administered, the patient, the nature and gravity of the illness or condition (paragraph 0252), and may be from 1 to 100 mg, preferably 1 to 30 mg, by intravenous route, and 1 to 1000 mg, preferably 1 to 100 mg, by oral route, in each case administered 1 to 4 times a day (paragraph 0252). The compounds are taught to also be used in conjunction with other active therapeutic agents, for example, antidiabetic agents such as metformin, sulphonylureas (e.g. glibenclamide, tolbutamide, glimepiride), nateglinide, repaglinide, thiazolidinediones (e.g. rosiglitazone, pioglitazone), PPAR-gamma-agonists (e.g. GI 262570) and antagonists, PPAR- gamma/alpha modulators (e.g. KRP 297), alpha-glucosidase inhibitors (e.g. acarbose, voglibose), DPPIV inhibitors (e.g. LAF237, MK-431), alpha2- antagonists, insulin and insulin analogues, GLP-1 and GLP-1 analogues (e.g. exendin- 4) or amylin (paragraph 0253). Eckhardt et al. expressly disclose that other active therapeutic agents used in the combination with SGLT inhibitors can potentiate the therapeutic effect of an SGLT antagonist and allow the dosage of an SGLT antagonist to be reduced (paragraph 0253). 
As such, it would be obvious to one of skill in the art to combine the compositions of the art to form a new composition, which would be that claimed herein, with these references before them. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,555,001 in view of 2005/0209166 (Eckhardt et al.) as cited above.
The claims of the present application are drawn to compositions comprising empagliflozin, metformin, and linagliptin and methods of treating diabetic conditions with the same.
‘001 is drawn to compositions and methods of treating diabetic conditions with the same where the composition comprises the DPPIV inhibitor linagliptin and metformin. The pharmaceutical compositions are used for treating diabetic conditions. What is not taught is to add empagliflozin to their compositions.
Eckhardt et al. disclose glucopyranosyl-substituted benzene derivatives such empagliflozin (paragraph 0176- 0191; paragraph 0402, 0405). Eckhardt et al. disclose that the compounds, including the physiologically acceptable salts thereof, in particular are suitable for the treatment of diabetes, particularly type 1 and type 2 diabetes mellitus, and/or diabetic complications (paragraph 0251), and the dosage required to achieve the corresponding activity for treatment usually depends on the compound which is to be administered, the patient, the nature and gravity of the illness or condition (paragraph 0252), and may be from 1 to 100 mg, preferably 1 to 30 mg, by intravenous route, and 1 to 1000 mg, preferably 1 to 100 mg, by oral route, in each case administered 1 to 4 times a day (paragraph 0252). The compounds are taught to also be used in conjunction with other active therapeutic agents, for example, antidiabetic agents such as metformin, sulphonylureas (e.g. glibenclamide, tolbutamide, glimepiride), nateglinide, repaglinide, thiazolidinediones (e.g. rosiglitazone, pioglitazone), PPAR-gamma-agonists (e.g. GI 262570) and antagonists, PPAR- gamma/alpha modulators (e.g. KRP 297), alpha-glucosidase inhibitors (e.g. acarbose, voglibose), DPPIV inhibitors (e.g. LAF237, MK-431), alpha2- antagonists, insulin and insulin analogues, GLP-1 and GLP-1 analogues (e.g. exendin- 4) or amylin (paragraph 0253). Eckhardt et al. expressly disclose that other active therapeutic agents used in the combination with SGLT inhibitors can potentiate the therapeutic effect of an SGLT antagonist and allow the dosage of an SGLT antagonist to be reduced (paragraph 0253). 
As such, it would be obvious to one of skill in the art to combine the compositions of the art to form a new composition, which would be that claimed herein, with these references before them. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,415,016 in view of 2005/0209166 (Eckhardt et al.) as cited above.
The claims of the present application are drawn to compositions comprising empagliflozin, metformin, and linagliptin and methods of treating diabetic conditions with the same.
‘016 is drawn to compositions comprising the DPPIV inhibitor linagliptin and metformin. The pharmaceutical compositions are used for treating diabetic conditions. What is not taught is to add empagliflozin to their compositions.
Eckhardt et al. disclose glucopyranosyl-substituted benzene derivatives such empagliflozin (paragraph 0176- 0191; paragraph 0402, 0405). Eckhardt et al. disclose that the compounds, including the physiologically acceptable salts thereof, in particular are suitable for the treatment of diabetes, particularly type 1 and type 2 diabetes mellitus, and/or diabetic complications (paragraph 0251), and the dosage required to achieve the corresponding activity for treatment usually depends on the compound which is to be administered, the patient, the nature and gravity of the illness or condition (paragraph 0252), and may be from 1 to 100 mg, preferably 1 to 30 mg, by intravenous route, and 1 to 1000 mg, preferably 1 to 100 mg, by oral route, in each case administered 1 to 4 times a day (paragraph 0252). The compounds are taught to also be used in conjunction with other active therapeutic agents, for example, antidiabetic agents such as metformin, sulphonylureas (e.g. glibenclamide, tolbutamide, glimepiride), nateglinide, repaglinide, thiazolidinediones (e.g. rosiglitazone, pioglitazone), PPAR-gamma-agonists (e.g. GI 262570) and antagonists, PPAR- gamma/alpha modulators (e.g. KRP 297), alpha-glucosidase inhibitors (e.g. acarbose, voglibose), DPPIV inhibitors (e.g. LAF237, MK-431), alpha2- antagonists, insulin and insulin analogues, GLP-1 and GLP-1 analogues (e.g. exendin- 4) or amylin (paragraph 0253). Eckhardt et al. expressly disclose that other active therapeutic agents used in the combination with SGLT inhibitors can potentiate the therapeutic effect of an SGLT antagonist and allow the dosage of an SGLT antagonist to be reduced (paragraph 0253). 
As such, it would be obvious to one of skill in the art to combine the compositions of the art to form a new composition, which would be that claimed herein, with these references before them. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose .... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/552/412 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to substantially overlapping subject matter. Both applications are drawn to compositions comprising empagliflozin, metformin, and linagliptin in the same amounts and correlative methods of treatment with the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623